July 12, 2016




                                JUDGMENT
                 The Fourteenth Court of Appeals
    GALVESTON COUNTY JUDGE MARK HENRY AND COUNTY
 COMMISSIONERS RYAN DENNARD, JOE GUISTI, STEPHEN HOLMES
AND KEN CLARK, IN THEIR OFFICIAL CAPACITY AS THE GALVESTON
          COUNTY COMMISSIONERS COURT, Appellant
NO. 14-15-00161-CV                         V.
   KIMBERLY SULLIVAN, JUDGE PROBATE COURT OF GALVESTON
                       COUNTY, Appellee
               ________________________________

       The court today heard a motion for rehearing filed by appellants Galveston
County Judge Mark Henry and County Commissioners Ryan Dennard, Joe Guisti,
Stephen Holmes and Ken Clark. We deny the motion for rehearing, but we order
this court’s former judgment of April 5, 2016 vacated, set aside, and annulled. We
further order this court’s opinion of April 5, 2016 withdrawn.
       This cause, an appeal from an order signed February 20, 2015 in favor of
appellee Judge Kimberly Sullivan of the Galveston County Statutory Probate
Court, was heard on the transcript of the record. We have inspected the record and
find error in the order. We therefore REFORM the order of the court below to
dismiss with prejudice Judge Sullivan’s claims for an award of actual damages
incurred in a Galveston County fiscal year that ended on or before September 30,
2015.
       We order the ruling of the court below AFFIRMED except as modified in
this judgment.
       We order appellants—Galveston County Judge Mark Henry and County
Commissioners Ryan Dennard, Joe Guisti, Stephen Holmes and Ken Clark, in their
Official Capacity as the Galveston County Commissioners Court—jointly and
severally to pay all costs incurred in this appeal.
       We further order this decision certified below for observance.